Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 1 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 2 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 3 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 4 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 5 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 6 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 7 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 8 of 14
Case 20-21593-jrs   Doc 21   Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document     Page 9 of 14
Case 20-21593-jrs   Doc 21    Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document      Page 10 of 14
Case 20-21593-jrs   Doc 21    Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document      Page 11 of 14
Case 20-21593-jrs   Doc 21    Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document      Page 12 of 14
Case 20-21593-jrs   Doc 21    Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document      Page 13 of 14
Case 20-21593-jrs   Doc 21    Filed 12/10/20 Entered 12/11/20 09:12:09   Desc Main
                             Document      Page 14 of 14
